Clark, J.
In these two prosecutions for theft of horses, the State was permitted to prove, over objection of the defendant, that after he was arrested and carried to the jailer’s office in the city of Dallas, upon a suggestion of the deputy-sheriff that there was no use to deny the crime, as *452there was sufficient evidence to .convict him, he confessed the theft. It is not made to appear that this statement came within any of the exceptions to the general rule which rigidly excludes such evidence, and authorities are not necessary to show that its admission was error.
The judgments are reversed and the causes remanded.

Reversed and remanded.